Citation Nr: 1103307	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-02 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a seizure disorder.

2.  Entitlement to service connection for a seizure disorder.

3.  Basic eligibility for nonservice-connected pension. 

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for ischemic colitis due to September 2004 VA cardiac 
surgery.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
incisional hernia due to September 2004 VA cardiac surgery.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to September 
1963.

These matters come before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.

In September 2006, the RO denied the Veteran's application to 
reopen his claim for service connection for epileptic seizures.  
In November 2006, the RO denied the Veteran's claim for 
nonservice-connected pension.  In June 2008, the RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for ischemic 
colitis and incisional hernia due to September 2004 VA cardiac 
surgery.

With regard to the application to reopen, the Board must 
initially determine whether new and material evidence has been 
received, regardless of the RO's actions.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In November 2010, the Veteran testified at a hearing before the 
undersigned using video-conferencing technology; a transcript of 
that hearing is of record.


The reopened claim for service connection for a seizure disorder 
is addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an August 1998 rating decision as amended in April 1999, 
the RO denied the Veteran's claim for entitlement to service 
connection for epileptic seizures.  The Veteran did not appeal 
this decision.

2.  Evidence received since the August 1998 decision includes 
evidence that the Veteran has a current seizure disorder, the 
lack of which was one of the bases for the prior denial of the 
claim.

3.  The Veteran's service from October 1961 to September 1963, 
none of which was in Vietnam, does not constitute active military 
service during a period of war.

4.  Ischemic colitis is not proximately due to carelessness, 
negligence, lack of proper skill, error in judgment or similar 
instance of fault on the part of VA in its September 2004 
coronary artery bypass procedure, and is not the result of an 
event that was not reasonably foreseeable.

5.  An incisional hernia is not proximately due to carelessness, 
negligence, lack of proper skill, error in judgment or similar 
instance of fault on the part of VA in its September 2004 
coronary artery bypass procedure, and is not the result of an 
event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The August 1998 decision, as amended, that denied the claim 
for service connection for epileptic seizures is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the august 1998 decision is new and 
material and the claim for service connection for a seizure 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).

3.  Eligibility for nonservice-connected pension benefits is not 
shown.  38 U.S.C.A. §§ 101, 107(a), 1521 (West 2002); 38 C.F.R. 
§§ 3.1, 3.3, 3.16, 3.203 (2010).

4.  The criteria for compensation under of 38 U.S.C.A. § 1151 for 
ischemic colitis due to September 2004 VA cardiac surgery have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).

5.  The criteria for compensation under of 38 U.S.C.A. § 1151 for 
incisional hernia due to September 2004 VA cardiac surgery have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With regard to the application to reopen, as the Board is 
granting this application, the application is substantiated, and 
there are no further VCAA duties with regard to it.  Wensch v. 
Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  With regard to issue of 
basic eligibility for nonservice-connected pension, the Veteran's 
DD Form 214 and his own testimony that he did not set foot in 
Vietnam reflect, as shown below, and that he did have active 
service during a period of war, thus precluding nonservice-
connected pension as a matter of law.  The VCAA's notification 
and assistance requirements are therefore not applicable to this 
claim.  See Mason v. Principi, 16 Vet. App. 129, 133 (2002) (VCAA 
not applicable to nonservice-connected pension claim in which the 
law governing "periods of war" and not the evidence was 
dispositive).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice 
not required when, as a matter of law, entitlement to the benefit 
claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will 
refrain from or discontinue assistance with regard to a claim 
requesting a benefit to which the claimant is not entitled as a 
matter of law).  The Board notes that in a January 2006 letter, 
the RO informed the Veteran of the requirements for establishing 
entitlement to nonservice-connected pension, including active 
military service during a period of war.

With regard to the section 1151 claims, in March and May 2008 
letters, the RO notified the Veteran of the evidence needed to 
substantiate these claims.  These letters also satisfied the 
second and third elements of the duty to notify by delineating 
the evidence VA would assist in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the March and May 2008 letters complied 
with this requirement.

The Veteran has substantiated his status as a veteran.  He was 
not notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claims.  However, as the section 1151 claims are being 
denied, no disability ratings or effective dates and being 
assigned, and any error in this regard does not prejudice the 
Veteran.  See 38 C.F.R. § 19.9(a)(1) (remand required only when 
further action "is essential for a proper appellate decision").  
Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due 
account of the rule of prejudicial error); Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (a reviewing court, in considering the 
rule of prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based on 
the facts of each case, the error was outcome determinative).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records, as well as the records of the Social Security 
Administration's (SSA's) disability determination.  The RO also 
obtained an opinion from a VA physician regarding the etiology of 
his ischemic colitis and incisional hernia, specifically, whether 
these claimed disabilities were due, as claimed to the September 
2004 coronary artery bypass surgery.  This opinion was adequate 
because it was based on consideration of the Veteran's prior 
medical history, based on claims file and CPRS chart review, 
addressed the relevant question regarding the section 1151 
claims, and the physician explained the reasons for her opinions, 
as discussed below.  See  Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (most of the probative value of a medical opinion 
comes from its reasoning). 

Moreover, during the November 2010 Board videoconference hearing 
before the undersigned, the Veteran was informed that it was 
incumbent upon him to submit any potentially relevant evidence in 
his possession in support his claims and his file was left open 
for 30 days in order to allow him time to submit additional 
evidence.  This action provided an opportunity for the Veteran 
and his representative to introduce material evidence and 
pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) 
(2010).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The application to reopen, claim for nonservice-
connected pension, and section 1151 claims are thus ready to be 
considered on the merits.


Analysis

Reopening

Generally, a claim which has been denied in a final unappealed 
rating decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

For applications to reopen received after August 21, 2001, new 
evidence is defined as existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence previously of record, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

In August 1998, the RO denied the Veteran's claim for service 
connection for epileptic seizures, claimed as due to an in-
service head injury.  After additional evidence was received in 
the form of VA treatment records, the RO continued the denial of 
the claim in April 1999.  The Veteran was notified of the August 
1998 denial and his procedural and appellate rights in an August 
1998 letter.  He was also notified of the April 1999 decision in 
an April 1999 letter.  Therefore, the last final decision is the 
August 1998 determination as amended in April 1999.

As the Veteran did not appeal the August 1998 decision as 
amended, it became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  

The RO's August 1998 denial as amended was based on the lack of 
evidence of a relationship to service.  It was also noted that 
the STRs indicated that the Veteran suffered a pre-service 
concussion.  The evidence before the RO included a STR indicating 
that the Veteran bumped his head on a corner and was treated for 
a laceration.

Since the August 1998 denial as amended, there are multiple post-
service treatment notes, as well as a July 2006 VA general 
medical examination report, diagnosing a seizure disorder.  These 
include a July 2006 VA treatment note indicating, "It is not 
clear what the trigger for these seizures were and possibly could 
have been related to stress."  Given that there were multiple 
bases for the most recent prior final denial, including lack of a 
current disability, and the evidence received since that prior 
denial includes evidence of a current disability of uncertain 
etiology, to be considered in connection with the STRs containing 
evidence of an in-service head injury, reopening of the claim for 
service connection for a seizure disorder is warranted.  See 
Shade v. Shinseki, No. 08-3548 (Vet. App. Nov. 2, 2010) (where 
prior denial was based on lack of evidence of current disability 
as well as lack of nexus evidence, new evidence indicating 
current disability, to be considered with evidence already in 
claims file showing in-service disorder, warrants reopening).

Pension

Pension is provided for a veteran with honorable active military 
service of 90 days or more during a period of war (or discharge 
or release from service during a period of war for a service-
connected disability) who is permanently and totally disabled 
from nonservice-connected disability not the result of the 
veteran's willful misconduct and who meets certain annual income 
limitation requirements.  38 U.S.C.A. § 1521(a),(j); 38 C.F.R. § 
3.3(a)(3).

The time periods that constitute "Periods of War" are listed in 
38 C.F.R. § 3.2.  "Vietnam era" is defined as, "The period 
beginning on February 28, 1961, and ending on May 7, 1975, 
inclusive, in the case of a veteran who served in the Republic of 
Vietnam during that period.  The period beginning on August 5, 
1964, and ending on May 7, 1975, inclusive, in all other cases."  
38 C.F.R. § 3.2(f).  38 U.S.C.A. § 101(29)(A) and (B) similarly 
provide that "Vietnam era" means the period beginning on 
February 28, 1961, and ending on May 7, 1975, in the case of a 
veteran who served in the Republic of Vietnam during that period, 
and the period beginning on August 5, 1964, and ending on May 7, 
1975, in all other cases.  The constitutionality of this 
eligibility requirement has been upheld.  Fisher v. West, 11 Vet. 
App. 121, 123-124 (1998).

The facts of this case are not in dispute.  The Veteran's DD Form 
214 reflects that he served in the Navy from October 1961 to 
September 1963, with one year and eight months of foreign and/or 
sea service.  The Veteran does not claim, and the evidence does 
not reflect, that he served in Vietnam.  During the Board 
hearing, the Veteran conceded that he "never set foot on 
Vietnam."  Hearing transcript, at 6.  When asked by his 
representative how close he got to Vietnam, the Veteran replied, 
"I would say in miles it would be less than 20 miles.  But we 
didn't see the shore line."  Id. at 7.  The Veteran also 
indicated that the ship he was on fired at Vietnam.  Id.

In VAOPGCPREC 27-97 (July 23, 1997), VA's general counsel 
addressed the similar case of a veteran who served aboard an 
aircraft carrier after February 1961 but prior to August 5, 1964, 
and was seeking pension for which he was only eligible with 
wartime service.  GC held that service on a naval vessel in the 
waters off the shore of Vietnam does not constitute service in 
the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A).  
More recently, in construing 38 C.F.R. § 3.307(a)(6)(iii), which 
defines the term "served in the Republic of Vietnam" for 
purposes of the presumption of herbicide exposure, the Federal 
Circuit cited VAOPGCPREC 27-97 approvingly, in response to the 
finding of the Veterans Court that the opinion was "legally 
flawed."  Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2007).

Given that the evidence, including the Veteran's testimony, 
reflects that he did not set foot in Vietnam and at most served 
on a vessel in the waters off of its shore, he did not serve 
during the Vietnam era as that term is defined in the applicable 
statute and regulation as interpreted by VA's General Counsel in 
an opinion that was subsequently cited approvingly by the Federal 
Circuit.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f); 
VAOPGCPREC 27-97; Haas v. Peake, 525 F.3d at 1191.  As the 
Veteran thus did not have active military service during a period 
of war, he is ineligible for nonservice-connected pension.  See 
38 U.S.C.A. § 1521(a),(j); 38 C.F.R. § 3.3(a)(3).

As the Veteran's service does not meet the threshold requirements 
for eligibility for VA pension benefits, his claim must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Section 1151 claims

The law provides that compensation may be paid for a qualifying 
additional disability not the result of the Veteran's willful 
misconduct, caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran when the 
proximate cause of the disability was: (A) carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing the hospital 
care, medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable.  38 U.S.C.A. § 1151.

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) 
for claims received by VA on or after October 1, 1997, as in this 
case, for additional disability due to hospital care, medical or 
surgical treatment, examination, require actual causation not the 
result of continuance or natural progress of a disease or injury 
for which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361.

If additional disability is shown to exist, the next 
consideration is whether the causation requirements for a valid 
claim have been met. In order to establish actual causation, the 
evidence must show that the medical or surgical treatment 
rendered resulted in the Veteran's additional disability.  See 38 
C.F.R. § 3.361(c)(1).

In addition, the proximate cause of the disability claimed must 
be the event that directly caused it, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d).  It must be 
shown that the hospital care, medical or surgical treatment, or 
examination caused the Veteran's additional disability, and that 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider or that (ii) VA 
furnished the hospital care, medical or surgical treatment, or 
examination without the Veteran's or, in appropriate cases, the 
Veteran's representative's, informed consent.   To establish the 
proximate cause of an additional disability or death, it must be 
shown that there was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on VA's 
part in furnishing hospital care, medical or surgical treatment, 
or examination. Whether the proximate cause of a Veteran's 
additional disability or death was an event not recently 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  38 C.F.R. § 
3.361(d).

The Veteran claims that a VA cardiac surgical procedure performed 
in September 2004 caused ischemic colitis and an incisional 
hernia, and these were due to VA fault.  Specifically, the 
Veteran noted that the normal stay in the hospital for cardiac 
bypass surgery is 4 to 6 days, but that he was there for 18 days 
for digestive tests due to the ischemic colitis.  With regard to 
the incisional hernia, the Veteran indicated that after the 
September 2004 surgery he developed an extremely large bump on 
his sternum, diagnosed as an incisional hernia, and attributed 
the incision to the heart surgery.

VA treatment notes and an October 2004 VA discharge summary 
reflect that the Veteran underwent a triple cardiac bypass graft 
on September 15, 2004 after being admitted to the hospital with 
chest tightness.  A September 20, 2004 VA treatment note 
indicated that the Veteran underwent cardiac bypass surgery 
without complication.  However, this and other VA treatment notes 
indicate that the Veteran developed worsening gastric distension, 
including a September 20, 2004 assessment of likely colonic 
distension secondary to prolonged surgery.  As indicated in the 
October 2004 discharge summary, the biggest post operative issue 
was the ileus, which at first appeared to be ischemic, but 
pathology showed a possible c-difficile (bacterial) infection.  
Frequent examinations followed to determine whether the Veteran 
was a candidate for urgent/emergency surgery, but the ileus 
resolved with medication, and began to slowly resolve with 
stopping AB, anti-parasitic medication, and time.  By the time of 
discharge, the diarrhea had stopped and the Veteran was eating a 
light diet.  A January 2005 VA treatment note indicated that the 
Veteran developed ischemic colitis after the September 2004 
cardiac surgery.  It was noted that there was some controversy 
regarding whether this was c-difficile colitis, but biopsies of 
the cecum were not consistent with this.  It was also noted that 
the Veteran had done well postoperatively until one month 
previously when he began taking Terazosin for nocturia and began 
developing alternating diarrhea and constipation.  After two 
weeks, the Veteran discontinued the medication with resolution of 
the symptoms, which began when he resumed Terazosin.  The 
assessment indicated that, due to the temporal relationship, it 
was suspected that the medication was the cause of the 
gastrointestinal symptoms, but the presentation with ischemic 
colitis was unusual, and raised concerns for recurrence.

A May 2005 VA treatment note indicates that the Veteran noticed a 
hernia scar along the cardiac surgery scar two months after a 
coughing episode.  The history of ischemic colitis was noted, and 
the assessment included hernia, to be referred to surgery for 
evaluation.  A July 2005 VA treatment note prepared by a medical 
student indicated that a sternal-costal incisional hernia 
developed after the September 2004 cardiac surgery.  An addendum 
by a physician indicated that he agreed with the assessment of 
incisional hernia following cardiac surgery.

On a September 2006 VA general medical examination, the examiner 
noted that there was no evidence of chronic ischemic bowel 
disease or chronic colitis at that time.  The examiner noted that 
the fluctuating bowel problems could be related to medication, 
citing the the January 2005 treatment note, and the fact that the 
Veteran had 513 notes in the VA medical center computer system 
subsequent to the cardiac surgery, but they did not indicate that 
bowel function was a significant problem and was not listed in 
the problem lists.  Moreover, review of systems was negative for 
gastrointestinal problems.  The incisional hernia was also noted 
and included in the diagnosis, but there was no diagnosis of 
ischemic colitis or a gastrointestinal disorder.  During the 
Board hearing, the Veteran took issue with this conclusion, 
stating that in fact his symptoms remained and he was embarrassed 
to talk about them in detail.  Hearing transcript, at 8-9.

The above evidence reflects that the Veteran developed what were 
likely ischemic colitis and an incisional hernia after his 
September 2004 surgery.  The issue is thus whether the surgery 
proximately caused these disabilities and it was the result of VA 
fault.  There are only two opinions on this question, those of 
the Veteran and of a VA physician who offered her opinion in June 
2008.

The VA physician indicated that she reviewed the claims file as 
well as the CPRS chart on the computer.  She had earlier 
indicated "This is an 1151 claim, which is done entirely by 
chart review," by which she appears to have meant that there was 
no examination, and not that only the CPRS chart was reviewed.  
In any event, the VA examiner recounted the Veteran's September 
2004 hospital admission in detail, as well as follow up treatment 
notes.  She also noted that the Veteran's medical records also 
indicated multiple risk factors for atherosclerosis, including 
ongoing tobacco use (referring to use prior to the surgery), 
atherosclerosis of the coronary arteries, diabetes, and 
dyslipidemia.

Regarding the ischemic colitis, the physician concluded that the 
evidence did not support the claim that ischemic colitis was the 
result of carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault in furnishing care.  
She reasoned that, because the Veteran had severe coronary artery 
disease, he had multiple risk factors for atherosclerosis of the 
gastrointestinal tract, and his ischemic colitis was likely to 
manifest at some point in time regardless of whether he coronary 
bypass surgery.  She also noted the lack of further treatment 
related to ischemic colitis, the lack of severity of symptoms of 
intermittent diarrhea, and to lack of certainty that these 
symptoms were due to the Veteran's prior history of ischemic 
colitis.

As to the incisional hernia, the VA physician similarly reviewed 
the treatment notes and concluded that the claim of incisional 
hernia related to the September 2004 bypass procedure was not a 
result of carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault in furnishing medical 
or surgical care on the part of VA.  She reasoned that the 
Veteran had had a previous bypass procedure with previous 
sternotomy scar, and that any scar from any surgical procedure is 
at risk of herniation at some point, especially following a high 
pressure maneuver, such as coughing.  She noted that this is 
simply a known and usually acceptable risk of having such 
surgery.

The VA physician's June 2008 opinion is entitled to substantial 
probative weight because she gave a thorough explanation of the 
reasons for her conclusions based on a detailed and accurate 
discussion of the evidence of record.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value 
of a medical opinion comes from its reasoning).  Moreover, she 
indicated both that additional disability did not result from VA 
fault and that additional disability was not the result of an 
event not recently foreseeable, i.e., that these would have been 
reasonably foreseeable complications of cardiac bypass surgery.

The only other opinion on this question is that of the Veteran.  
In his notice of disagreement, substantive appeal, and Board 
hearing testimony, he noted that he did not have ischemic colitis 
prior to the surgery, he was diagnosed with ischemic colitis 
while in post operative recovery, it was opined at that time that 
a tube had either been constricted or come loose and the blood 
supply to the bowel was constricted, thus probably causing the 
ischemic colitis, that at one point during the surgery he became 
disengaged from the bypass machine (which, according to the 
Veteran, is documented in the surgical summary) and this is noted 
in the medical journals as a cause of ischemic colitis, that his 
prior bypass surgery was in 1970, many years prior to the 
September 2004 surgery, and likely unrelated to the recent 
incisional hernia.

The Veteran is competent to testify as to his observations, but 
this testimony must be weighed against the other evidence of 
record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  A Veteran is also competent to testify to some medical 
matters.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a layperson 
was "not competent" to provide testimony as to nexus because 
she was a layperson, conflicts with Jandreau); Jandreau, 492 F.3d 
at 1377, n. 4 ("sometimes the layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of 
cancer").  Neither the September 15, 2004 brief operative note 
nor the post-surgical VA treatment notes contain a specific 
opinion that a faulty tube constricted the blood supply, probably 
causing the ischemic colitis, or that the Veteran became 
disengaged from the bypass machine during surgery.  A September 
14, 2004 cardiothoracic research note indicates that the Veteran 
did not meet the criteria for inclusion in a study to evaluate 
the impact of using an off-pump versus an on-pump surgical 
technique for coronary artery bypass surgery.  However, even 
assuming that there were an opinion that a faulty tube 
constricting the blood supply or disengagement from the bypass 
machine caused ischemic colitis, the June 2008 VA physician's 
specific and reasoned opinion that VA fault in the September 2004 
surgery did not cause ischemic colitis or incisional hernia would 
outweigh this more general and cursory conclusion, whether by the 
Veteran or a health care professional.  As to the incisional 
hernia, the Veteran misinterprets the VA  physician's reference 
to the prior surgery, which was that an incisional hernia is a 
known and usually acceptable risk of cardiac bypass surgery.

Finally, the Veteran would also be entitled to compensation under 
38 U.S.C.A. § 1151 if VA furnished the cardiac surgery without 
the Veteran's informed consent.  However, a September 14, 2004 VA 
treatment note indicates that the Veteran gave his informed 
consent for the cardiac procedure.

For the foregoing reasons, the preponderance of the evidence is 
against the claims for entitlement to compensation under 38 
U.S.C.A. § 1151 for ischemic colitis and incisional hernia due to 
September 2004 VA cardiac surgery.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claims must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Ortiz v. Principi, 274 F.3d 361, 1365 (Fed. Cir. 2001).
ORDER

The application to reopen a claim for service connection for a 
seizure disorder is granted.

Basic eligibility for non-service-connected pension is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for ischemic 
colitis due to September 2004 VA cardiac surgery is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
incisional hernia due to September 2004 VA cardiac surgery is 
denied.


REMAND

As noted, the Veteran has been diagnosed with a seizure disorder, 
bumped his head during service, and suffered a concussion prior 
to service.  The Veteran claims that the seizures are related to 
service.  A July 2006 VA neurology note prepared by a physician 
indicates, "It is not clear what the trigger for these seizures 
were and possibly could have been related to stress."

Under the VCAA, VA must provide an examination when there is (A) 
competent evidence of a current disability that (B) may be 
associated with service, but (C) there is insufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Recently, the Federal Circuit has addressed the 
appropriate standard to be applied in determining whether an 
examination is warranted under this statute.  In Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. 
Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit 
held that while there must be "medically competent" evidence of 
a current disability, "medically competent" evidence is not 
required to indicate that the current disability may be 
associated with service.  Colantonio, 606 F.3d at 1382; Waters, 
601 F.3d at 1277.  On the other hand, a conclusory generalized 
lay statement suggesting a nexus between a current disability and 
service would not suffice to meet the standard of subsection (B), 
as this would, contrary to the intent of Congress, result in 
medical examinations being "routinely and virtually 
automatically" provided to all veterans claiming service 
connection.  Waters, 601 F.3d at 1278-1279.

Given that there is evidence of a current seizure disorder and an 
in-service head injury, and that there is more than just a 
conclusory generalized lay statement suggesting a nexus between 
the two, i.e., there is a physician's statement of uncertainty as 
to the cause of the seizures, a VA examination is warranted as to 
the etiology of the seizure disorder.

Accordingly, the claim for service connection for a seizure 
disorder is REMANDED for the following action:

Schedule the Veteran for a VA examination 
as to the etiology of his seizure disorder.  
All necessary tests should be conducted.

The claims file must be sent to the 
examiner for review.

The examiner should indicate whether it is 
as least as likely as not (50 percent 
probability or more) that the Veteran's 
seizure disorder is related to his in-
service bump of the head or anything else 
in service.

The examiner should also consider the 
evidence of a pre-service concussion and 
indicate whether a seizure disorder 
preexisted service and, if so, it was 
aggravated beyond its natural progression 
by the bump on the head or anything else in 
service.
 
A complete rationale should accompany any 
opinion provided.

The examiner is advised that the Veteran is 
competent to report symptoms, treatment, 
and injuries, and that his reports must be 
taken into account in formulating the 
requested opinions.

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


